Appeal from an order of the Supreme Court, Chautauqua County (Joseph Gerace, J.), entered February 13, 2003. The order denied the motion of defendant Northeastern District of Christian and Missionary Alliance for summary judgment dismissing the third amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., EJ., Green, Pine, Hurlbutt and Scudder, JJ.